              Case 2:20-cv-01456-TSZ Document 14 Filed 10/15/20 Page 1 of 1




 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5

 6        FESSAHAYE GHIRMATSION,

 7                               Plaintiff,

 8             v.                                         C20-1456 TSZ

 9        SEDGWICK CLAIMS                                 MINUTE ORDER
          MANAGEMENT SERVICES INC, et
10        al.,

                                 Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
           (1)    Defendants’ Unopposed Motion to Remand Removed Action, docket no.
14 11, as stipulated by the parties, docket no. 13, is GRANTED. This case is hereby
   REMANDED to King County Superior Court, effective immediately;
15
           (2)    As stipulated, docket no. 13, the parties shall bear their own attorneys’ fees
16 and costs incurred as a result of the removal action;
        (3)     Defendants’ Motion for Extension of Time to File Answer or Respond to
17 Complaint, docket no. 8, is now STRICKEN as moot; and

18          (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record and to CLOSE this case.
19
            Dated this 15th day of October, 2020.
20
                                                      William M. McCool
21                                                    Clerk

22                                                    s/Karen Dews
                                                      Deputy Clerk
23

     MINUTE ORDER - 1
